EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The specification amendment lists the starting point for the amendment as “beginning on page 9, lines 153-192”.  That location should be replaced with --beginning on page 8, lines 153-192--. 
In claim 1 line 11, the phrase “connected to extending” has been replaced with --connected to and extending--.
Claim 12 has been replaced with --The apparatus of claim 9, wherein said detachable portion includes at least one leg protrusion member extending therefrom so as to be parallel with said plurality of parallel spaced elongated leg protrusion members.--.  
In claim 13 line 2, the phrase “opening to retain” has been replaced with    --opening configured to retain--. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
08 March 2021
/Jason Daniel Prone/Primary Examiner, Art Unit 3724